     Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 1 of 6 PageID #: 2361

                       MORRIS, NICHOLS, ARSHT              &   TUNNELL      LLP
                                    1201 N ORTH M ARKET S TREET
                                           P.O. B OX 1347
                                W ILMINGTON , D ELAWARE 19899-1347

                                            (302) 658-9200
                                         (302) 658-3989 FAX
JACK B. BLUMENFELD
(302) 351-9291
jblumenfeld@mnat.com
                                2ULJLQDO)LOLQJ'DWH)HEUXDU\
                                5HGDFWHG)LOLQJ'DWH)HEUXUDU\

The Honorable Leonard P. Stark                                  5('$&7('38%/,&9(56,21
United States District Court
844 North King Street
Wilmington, DE 19801

         Re:      Cipla Ltd. and Cipla USA, Inc. v. Amgen Inc., C.A. No. 19-44 (LPS)

Dear Chief Judge Stark:

         I write pursuant to this Court’s Order of February 19, 2019, to object to Cipla’s proposed

expert witness, Robert Cunard.1 Cipla did not file a formal disclosure of any live testimony or

proposed expert yesterday pursuant to Paragraph 5 of the Court’s Order. However, Cipla did

submit a declaration from Mr. Cunard as a putative expert. Amgen thus infers that Cipla does not

intend to rely on live testimony, but does intend to rely on Mr. Cunard’s declaration at the hearing.

         As an initial matter, Amgen objects to Cipla’s use of Mr. Cunard’s declaration (or any live

testimony) because Cipla cannot make him available for deposition at a reasonable time. Before

Cipla’s surprise amended complaint filing yesterday, the parties had discussed setting Mr. Cunard’s

deposition on Thursday, February 28. When Amgen asked to instead schedule the deposition to

Saturday, March 2 to balance the need for both Amgen and Teva to review and evaluate the new

complaint with Amgen’s need to depose Mr. Cunard prior to its currently scheduled March 4 brief,

Cipla declared that Mr. Cunard was entirely unavailable March 1-6. In other words, Cipla’s own

expert for this purportedly emergency hearing is refusing to sit for deposition for six of the few days

 1
      In providing this submission, Amgen reasserts its objections, set forth in its February 26, 2019
      letter, to proceeding with the March 8 hearing and with all related Court-imposed deadlines and
      associated commitments among the parties, particularly in light of Cipla’s surprise filing of an
      Amended Complaint. See D.E. 77.
  Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 2 of 6 PageID #: 2362
The Honorable Leonard P. Stark
February 26, 2019
Page 2

available for potential deposition after Cipla filed an entirely new complaint. If Mr. Cunard cannot

be made reasonably available for deposition, his testimony should not be considered or admitted.

       Amgen also objects to Cipla’s use of Mr. Cunard because Mr. Cunard does not offer any

proper expert opinion. Cipla relies on Mr. Cunard primarily to offer two types of testimony, both

improper: (1) purportedly “expert” guesses at facts—e.g., Mr. Cunard’s speculation regarding the

gross margin profits for Sensipar®, the extent to which Amgen has recaptured research and

development costs, and the revenue generated by Teva during its launch—that are discoverable and

should be proven via objective evidence, not Mr. Cunard’s “estimate[s]”; and (2) straightforward

fact testimony (e.g., the number of bottles of generic cinacalcet product that Teva shipped, the

provisions of the Amgen-Teva agreement, and Cipla’s current volume of product ready for

immediate sale). Mr. Cunard’s testimony on these subjects is improper. Accordingly, Amgen

respectfully requests that Mr. Cunard’s declaration be excluded in its entirety.

       A.      Cipla’s Use Of Mr. Cunard To Speculate About Knowable Facts Is Not Proper
               Expert Testimony.

       Cipla seeks to use Mr. Cunard to prove multiple facts in this case, apparently in an attempt

to show that cinacalcet products have been profitable for Amgen and Teva. But even if the factual

questions Mr. Cunard addresses were relevant—and the profitability of Sensipar® for Amgen, for

example, is plainly not relevant to any issue this Court has indicated an intent to resolve on March

8—Mr. Cunard’s speculation about the facts is not proper expert opinion.

       Under the Federal Rules of Evidence, “[i]n order for an expert opinion to be admissible, the

technique the expert employs in formulating an opinion must be reliable.” Fedorczyk v. Caribbean

Cruise Lines, Ltd., 82 F.3d 69, 75 (3d Cir. 1996). “In contrast, if an expert opinion is based on

speculation or conjecture, it may be stricken.” Id. Mr. Cunard speculates about, at a minimum, the

following facts: (1) the gross margin profits for Sensipar® (Decl. ¶ 16); (2) the extent to which
  Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 3 of 6 PageID #: 2363
The Honorable Leonard P. Stark
February 26, 2019
Page 3

costs related to Sensipar®, including research and development costs, have already been recaptured

by Amgen (id. ¶ 17); and (3) the revenue and profit that Teva received from sales of its generic

cinacalcet product (id. ¶¶ 19-20).

           Each of these facts could be proven or calculated based on financial data and information.

But Mr. Cunard does not purport to have knowledge of such information or to have done any

analysis on these topics specific to Amgen and Teva. Instead, he is simply offering that based on

his “experience” in the industry, he “estimate[s] gross margin profits for Sensipar” at “90% or

higher.” He neither explains how this number relates to the industry nor provides any indication of

what factors he considered in reaching this conclusion. For example, he does not claim to have

evaluated the costs that Amgen incurred in developing Sensipar®, the revenues it has generated on

Sensipar® over the life of the drug, or any financial reporting from Amgen. Mr. Cunard also

speculates as to how much money Teva must have earned during its at-risk launch—again, a

knowable fact directly provable with discovery from Teva—based on a small number of documents

and information without any context, and without further evidence from Teva. In the absence of

any reliable methodology which Amgen and the Court can evaluate, Mr. Cunard’s conclusory

assurance that his “experience” points him to the numbers he submits is insufficient to constitute

valid expert opinion. See General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“[N]othing in

either Daubert or the Federal Rules of Evidence requires a district court to admit opinion evidence

that is connected to existing data only by the ipse dixit of the expert.”); Metavante Corp. v.

Emigrant Sav. Bank, 619 F.3d 748, 761 (7th Cir. 2010) (Rule 702 requires “that the expert explain

the ‘methodologies and principles’ that support his opinion; he cannot simply assert a ‘bottom

line’”).

           If these facts were relevant to the issues the Court has proposed to consider on March 8—

and they are not—Cipla could have sought to discover them. But it is improper to substitute an
  Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 4 of 6 PageID #: 2364
The Honorable Leonard P. Stark
February 26, 2019
Page 4

expert’s guesses about Amgen’s and Teva’s financial dealings for actual evidence of those facts.

Mr. Cunard should not be permitted to offer such guesses.

       B.      Cipla’s Use Of Mr. Cunard To Provide Factual Testimony And A Legal
               Conclusion Is Not Proper Expert Testimony.

       Cipla also seeks to use Mr. Cunard as a substitute for providing factual testimony—even

testimony available from its own witnesses. But Cipla cannot use Mr. Cunard as a mouthpiece to

put forward facts about which he has no firsthand knowledge and which are offered simply in lieu

of percipient witness testimony, not as the basis for any proper expert opinion.

       For example, Cipla offers Mr. Cunard to testify as to his “understanding” of the terms of the

Amgen-Teva Agreement.          (See, e.g., Decl. ¶¶ 20-22.)   But the terms of that agreement are

straightforward facts as to which expert testimony is superfluous; and the application of those terms

to the issues in this case are legal determinations within the exclusive domain of the court. See

Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006) (“an expert witness is

prohibited from rendering a legal opinion”); Cryovac Inc. v. Pechiney Plastic Packaging, Inc., 430

F. Supp. 2d 346, 364 (D. Del. 2006) (“‘[T]he proper scope of expert testimony intersects with the

law of contract interpretation, which firmly prohibits expert testimony as to legal duties, standards

or ramifications arising from a contract’”) (quoting N. Am. Philips Corp. v. Aetna Cas. & Sur. Co.,

C.A. No. 88C-JA-155, 1995 WL 628447, at *3 (Del. Super. Apr. 22, 1995)). Neither is the proper

subject of expert testimony.

       Cipla also offers Mr. Cunard as an apparent factual witness to testify as to Cipla’s

preparedness to enter the market, reciting

                                         (Decl. ¶ 25.) But Cipla provides no basis to think that Mr.

Cunard applied some expertise to facts already in the record to reach this conclusion. See Fed. R.

Evid. 702. To the contrary, Mr. Cunard is simply reciting a fact about which he could have no
     Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 5 of 6 PageID #: 2365
The Honorable Leonard P. Stark
February 26, 2019
Page 5

firsthand knowledge. If Cipla seeks to prove its preparedness to enter, it must offer a fact witness

who can speak to the issue and stand up to cross-examination on it, not the unsupported

“understanding” of an expert who lacks personal knowledge as to what the facts are. (Decl. ¶ 25.)

See Fed. R. Evid. 602 (“A witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter.”). It is “inappropriate for

experts to become a vehicle for factual narrative.” SEC v. Tourre, 950 F. Supp. 2d 666, 675

(S.D.N.Y. 2013).

         Finally, Cipla cannot use Mr. Cunard to speculate that, as a factual matter, Amgen and Teva

(a defendant in this lawsuit as of yesterday) are acting improperly.2        Mr. Cunard shares his

“opinion,” for example, that Amgen is charging “monopoly level prices” as part of a “planned

scheme” with Teva. (Decl. ¶ 15.) But Mr. Cunard neither has nor claims any expertise in what a

“monopoly level price” is, and does not assert that he has calculated what a monopoly price (or a

non-monopoly price) would be. And he certainly has no expertise in the psychology of what Teva

and Amgen are “plann[ing]” to do. Id.; see DePaepe v. Gen. Motors Corp., 141 F.3d 715, 720 (7th

Cir. 1998) (holding that “the whole point of Daubert is that experts can’t ‘speculate’” but rather

“need analytically sound bases for their opinions” and thus expert could not testify as to company’s

“particular motive”).

         Cipla’s use of Mr. Cunard to marshal asserted facts in support of its legal arguments

parallels the use rejected by the district court in New York when facing a similar non-expert

“expert.” There, the court rejected a party’s attempt to provide an expert witness who “would be

giving, in essence, a summation from the witness stand,” in which he “would testify to and


 2
      Indeed, Mr. Cunard has an irreconcilable bias that infects his characterization of Amgen’s
      behavior in the patent litigation between Amgen and Teva, given that he was Chief Executive
      Officer for Aurobindo Pharma USA, Inc. while Aurobindo was a defendant in that same patent
      litigation.
  Case 1:19-cv-00044-LPS Document 85 Filed 02/27/19 Page 6 of 6 PageID #: 2366
The Honorable Leonard P. Stark
February 26, 2019
Page 6

summarize the relevant facts (as to which he ha[s] no personal knowledge) and then opine—or,

more accurately, argue—that defendants” were engaged in misconduct. Lippe v. Bairnco Corp.,

288 B.R. 678, 688 (S.D.N.Y. 2003). Such argument “is what a lawyer does in his or her summation

to the jury”; it is “not the function of an expert witness.” Id.; see also Ford v. County of Hudson,

2014 WL 2039987, at *14 (D.N.J. May 16, 2014) (refusing to “stamp the ‘expert’ label upon what

is essentially summation argument” from an expert who merely “collects” record evidence and then

“deems it” unlawful).    That is all Cipla seeks to do with Mr. Cunard.        He has no personal

knowledge, and offers no reliable expert opinions. Instead, he simply recites Cipla’s theory of its

case, repackaging it as his “understanding” of the facts. That is improper.

                                   *              *              *

       Cipla’s proffered testimony from Mr. Cunard offers nothing that would aid the Court in

resolving any of the issues before it on March 8. Instead, Cipla simply seeks a mouthpiece for its

factual allegations and its theories.   Amgen respectfully requests that the Court exclude Mr.

Cunard’s testimony.

                                             Respectfully,

                                             /s/ Jack B. Blumenfeld

                                             Jack B. Blumenfeld (#1014)
JBB/bac
Attachments

cc:    Clerk of the Court (via hand delivery)
       All Counsel of Record (via electronic mail)
